Citation Nr: 1535262	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-22 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's current bilateral hearing loss is not shown to have been present during his military service, or for many years thereafter, nor is it shown to be related to the Veteran's military service, to include as the result of any incident or loud noise exposure in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1113, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The RO's April 2011 and June 2011 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the notice requirements with respect to the Veteran's claim seeking entitlement to service connection for bilateral hearing loss have been met.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records, all identified post-service VA and private treatment records, and all available Social Security Administration medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In July 2011 and April 2013, the Veteran was provided VA examinations to assess the nature and etiology of his bilateral hearing loss and tinnitus.  Both VA examiners reviewed the evidence of record, performed comprehensive diagnostic evaluations of the Veteran, and considered the statements of the Veteran.  Thereafter, both VA examiners reported their evaluation findings and provided appropriate medical opinions with supporting rationale for the medical conclusions reached.  The Board finds that these examinations were adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not claimed that these examinations were inadequate.  Id.  

Finally, there is no indication in the record that additional evidence relevant to the issues being addressed below is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.



II.  Service Connection for Bilateral Hearing Loss

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  He attributes his current hearing loss to hazardous noise exposure while serving as a light weapons infantryman and participating in combat while on active duty.

Service connection may be established for a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases, to include sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Generally, service connection will be granted when there is competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Historically, the Veteran served on active duty in the Army from January 1969 to August 1970.  His military personnel records reveal that he was a light weapons infantryman and that he received a Vietnam Campaign Medal and a Combat Infantry Badge.  The Veteran's January 1969 enlistment examination indicated that his ears were normal and audiometric testing revealed normal hearing for VA purposes.  See 38 C.F.R. § 3.385.  The Veteran also denied having any hearing loss on the corresponding Report of Medical History.  His August 1970 separation examination also showed that his ears were normal and audiometric testing revealed normal hearing for VA purposes.  Id.       

In July 2011, the Veteran presented for a VA audiological examination.  During that examination, he reported having bilateral hearing loss, worse in the left ear.  He reported that the onset of his bilateral hearing loss was in the "early 1970's following military service."  He also indicated that he experienced excessive noise and did not wear hearing protection during his active duty service.  He denied having a post-service history of civilian recreational noise exposure and he indicated that he worked as a printer from 1984 to 2010 and wore mandatory hearing protection.  After reviewing the Veteran's service treatment records, the VA examiner noted that audiometric data indicated normal hearing, bilaterally, from 500 to 4000 Hertz at entrance to service in January 1969 and normal hearing bilaterally from 500 to 6000 Hertz at separation from service in August 1970.  The examiner also noted that there were no complaints of hearing loss in the service treatment records.  Thereafter, the examiner conducted an examination of the Veteran.  Otoscopic evaluation revealed ear canals free of cerumen, bilaterally.  Audiological examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
70
75
LEFT
40
45
70
70
75

Using the Maryland CNC word list, the examiner found that the Veteran's speech recognition score was 74 percent for his right ear and 80 percent for his left ear.  The examiner noted that word recognition scores were fair in the right ear and good in the left ear.  Based on these findings, the examiner provided a diagnosis of mild to severe sensorineural hearing loss, bilaterally.  See 38 C.F.R. § 3.385.  The examiner opined that "[d]ue to normal hearing bilaterally at separation [from military service], it is my opinion that it is NOT 'at least as likely as not' that hearing loss is related to military service."  

An audiology consultation in February 2012 noted that the Veteran was previously evaluated in July 2011.  The treatment report from the consultation noted that the Veteran denied any significant changes since he was last evaluated.  The report also indicated that the Veteran had returned for hearing aids.  The VA audiologist re-evaluated the Veteran's hearing and observed that the Veteran had right ear "mild through 1500 Hertz sloping to a mod[erate]-severe [sensorineural hearing loss] at 4000 Hertz rising to moderate 6-8000 Hertz."  It was noted that the right ear word recognition score was 92 percent.  The examiner also observed that the Veteran had left ear "mild through 1500 Hertz sloping to a mod[erate]-severe [sensorineural hearing loss] [at] 2-4000 Hertz rising to moderate at 8000 Hertz."  It was noted that the left ear word recognition score was 84 percent.

In June 2012, the Veteran was evaluated for the purpose of having his hearing aids cleaned and checked.  The hearing aids were adjusted to better pick up soft sounds and speech.

In April 2013, the Veteran was afforded another VA audiological examination. After reviewing the Veteran's service treatment records and post-service medical records, the VA examiner conducted an examination of the Veteran.  Audiological examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
65
65
65
LEFT
25
30
65
70
65

Using the Maryland CNC word list, the examiner found that the Veteran's speech recognition score was 96 percent for his right ear and 92 percent for his left ear.  Based on these findings, and with consideration of the Veteran's statements regarding inservice noise exposure, the examiner provided a diagnosis of bilateral sensorineural hearing loss in the frequency range of 500 to 4000 Hertz.  See 38 C.F.R. § 3.385.  Thereafter, the examiner opined that the Veteran's current bilateral hearing loss was not "at least as likely as not" caused by or a result of an event in military service.  In support of this opinion, the examiner indicated that the Veteran's hearing was well within normal limits at separation from military service and there was no significant threshold shift in his hearing from his entrance examination to his separation examination.  The examiner also stated, "[c]urrent research does not support the concept of delayed onset of hearing loss due to noise exposure."

As an initial matter, the Board finds that the Veteran's current bilateral hearing loss meets the criteria for a disability for a hearing impairment for VA compensation purposes.  38 C.F.R. § 3.385.  Moreover, his statements and testimony are competent evidence to relate a history of noise exposure during service.  See Hickson, 12 Vet. App. at 253; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, based on the Veteran's statements, and with consideration of the circumstances of the Veteran's military service, the Board finds that the Veteran was exposed to loud noise during his active duty service.  

Nevertheless, the Board concludes that service connection is not warranted for the Veteran's bilateral hearing loss.  His service treatment records are negative for any complaints, diagnosis, or treatment regarding bilateral hearing loss while on active duty.  Similarly, there is no probative evidence of the presence of sensorineural hearing loss to a compensable degree within one year following the Veteran's discharge from service.  Therefore, sensorineural hearing loss cannot be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The first objective post-service medical evidence referencing complaints or treatment for bilateral hearing loss is not shown until his July 2011 audiological evaluation, approximately 41 years after the Veteran was discharged from active duty service.  This period without any complaints or treatment is evidence that weighs heavily against the Veteran's claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  
Due consideration has been given to the Veteran's statements regarding the onset of his bilateral hearing loss.  On his March 2011 claim for VA benefits, the Veteran indicated that his hearing loss began on August 12, 1969.  However, during his July 2011 VA audiological examination, he reported that the onset of his bilateral hearing loss was in the "early 1970's following military service."  Thus, the Board finds that the Veteran has provided inconsistent reports regarding the onset of his bilateral hearing loss.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

Regardless, the Board observes that there is no probative medical evidence linking the Veteran's current bilateral hearing loss to his military noise exposure.  As discussed above, the Veteran was afforded VA audiological examinations in July 2011 and April 2013.  After reviewing the evidence of record, evaluating the Veteran, and with consideration of his statements, both VA examiners opined that the Veteran's current bilateral hearing loss was not caused by or a result of military service, to include military noise exposure.  The Board finds that these medical opinions are the most probative regarding the relationship between the Veteran's current bilateral hearing loss and his military service.  Both VA examiners provided their opinions after reviewing the complete evidence of record, performing a comprehensive diagnostic evaluation of the Veteran, and considering the Veteran's statements.  Moreover, both VA examiners provided well-supported medical opinions based on their examination findings.

The Veteran can attest to factual matters of which he had first-hand knowledge, such as exposure to loud noise inservice.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding the cause of his current hearing impairment are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Finally, the Board has considered the Veteran's private audiological records from testing performed during the Veteran's past employment.  This evidence supports the fact that the Veteran has bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  However, this evidence does not demonstrate that the Veteran's current bilateral hearing loss is linked or related to his military service, or to any acoustic trauma experienced therein.

As there is no probative evidence linking the Veteran's current hearing loss to his inservice noise exposure, service connection cannot be established.  Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008).  The preponderance of the evidence is against the claim seeking entitlement to service connection for bilateral hearing loss.  Accordingly, service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 5107.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

In a September 2014 rating decision, the RO denied the Veteran's claim of entitlement to TDIU.  That same month, the Veteran filed a notice of disagreement contesting that decision.  As the RO has not yet issued a statement of the case addressing this claim, the Board must remand it for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of said issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to TDIU due to service-connected disabilities.  See 38 C.F.R. §§ 19.29, 19.30 (2015).  The Veteran and his representative are reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


